Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed November 3, 2021.  Claims 1-20 are pending.  The substitute specification has been approved.  Response to Remarks can be found below.  The rejections have been modified to address the changes presented via amendment.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed determination of motion of the user object to avoid collision must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide details on the obtaining of image information and the detection of a user object, the determination of motion, and causing the input device to avoid collision.  The details on the hardware and software are entirely lacking.  All that is recited are desired functions.  The specification also fails to teach more than one physical processors or the software to allow the processor(s) to perform the desired function.  There are no details on how motion may be effectuated with a vibration motor.  There are no details of the hardware to perform 2d movement.  A motorized wheel or rotor blades is insufficient details.  Further, a single motor may on provide rotational or linear movement.  Thus, it is not clear how movement may be effectuated in 2d. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the processors are configured.  There are no details to define the structure of the software to perform the recited functions.  Further, there is no teaching of details for more than one physical processors.  It is not clear how a real world path in a real world environment is determined.  How does the system determine the starting point, intermediate point and the ending point on a surface?  The specification does not define an intermediate point or how it is determined.  The specification is entirely lacking in details.
Regarding claims 2 and 12, it is not clear how more than one drive component is used together.  It is also not clear what is a drive component since the term has no plain or defined meaning.  
Regarding claims 4 and 14, these claims do not make sense. An input device cannot include different devices.
Regarding claims 9 and 19, it is not clear how a plurality of processors can perform the recited functions.  The specification includes no details on the software.

Regarding claim 11, it is not clear how multiple processor are configured to perform the steps of the method.  It is not clear how the path is determined.
Regarding claim 14, it is not clear how an input device can be different devices.  The claim limitations do not further limit the claim since hardware does not alter a method claim. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (2012.0065784).  The entire reference should be considered.  Cited portions are exemplary and should not be considered a complete teaching or the only teachings.
Regarding claim 1, Feldman discloses a host processor which sends signals to control an input device 8.  See Figure 4.  The host processor is one of the claimed processors which establishes a connection to the input device. While not directly stated, one of ordinary skill in the art would be familiar with computers and peripherals such a mice and joysticks and the operations of drivers and interrupts to establish such a connection.  It is noted that the specification is entirely lacking in the connections details.  Paragraphs 6-7 teaches the generation of motion control signals to provide kinetic feedback.  The KF dictates physical movement of the input device in a real world environment. The determination of a 2D path is taught in paragraph 21.  While a 2D path is not explicitly stated, paragraph 28 teaches the use of a plurality of actuator, and thus, suggests motion is more than one direction.  Feldman does not explicitly define the path as a starting point, an intermediate point and an ending point.  However, Feldman teaches commands to cause the input device to move in various directions and distances. The final position is considered the endpoint and the current position is the starting point.  Since more than one actuator may be used for motion, one of ordinary skill in the art would recognize that motion may be consecutive via each actuation.  It would have been obvious that the first motion would establish the intermediate point and the second motion would establish the end point.
Regarding claim 2, see motor controller.  Paragraph 37 teaches a wireless connection which suggests wireless communication devices. 
Regarding claim 3, Feldman teach the use of motors to effectuate displacement.  While a wheel is not stated, one of ordinary skill in the art would recognize a motor driven wheel is 
Regarding claim 4, see paragraph 77. 
Regarding claim 5, see paragraph 50.
Regarding claim 6, see paragraph 53-54 and 17. The forces that cause the movement of the actuators causes the input device to accelerate or restrict movement along the path.
Regarding claim 7, Feldman teaches that more than one input device is possible.  It would have been obvious to add a second device since one is merely duplicating parts for multiple effect.
Regarding claim 8, it would have been obvious use a second input device in a similar manner since one is merely duplicating parts for multiple effects.
Regarding claim 9, see paragraph 14. 
Regarding claims 11-19, these claims are the method equivalent of claims 1-9.  Since the apparatus has been shown to be obvious, the method of using the apparatus in its intended manner would also have been obvious.

Response to Arguments
Applicant argues that that the objections to the drawings should be withdrawn since a person of ordinary skill in the art would understand image based techniques to detect and to track motion/location of a user object.  The Examiner disagrees.  The location and type of image detector is important in the understanding of this feature which applicant argues is a patentable distinction.  For example, an image sensor on the object or on the plane of the table would be substantially different than a camera that has a field of vision that covers the entire surface.  A 
	Applicant argues that the disclosure satisfies the written description requirement by citing paragraphs 37-42 of the substitute specification.  Applicant has corrected recited MPEP 2161.01 which requires a disclosure of both hardware and software for computer implanted inventions.  However, there is no software disclosed.  Further, since the claims recites more than one processor, there must be some disclosure with respect to where the processors are located, how they interact, and how they would divide up the workload.  While elements of a network can be found in the specification which would suggest multiple processors, there is not teaching as to how these processors work together or if they would constitute the claimed multiple processors.   With respect to the motion along a path, the specification refers to movement by a vibration motor.  It is not conventional to use a vibration motor to move in 2D.  Thus, the specification does not show that applicant possessed the invention as disclosed.  Vibration motors typically do not effectuate displacement, but typically only provides feedback. Applicant cites paragraphs 25-26 to support his assertions.  Paragraph 27 discloses a motorized wheel.  A wheel can only impart linear or rotational movement.  It cannot provide motion along a path in 2D as shown in Figure 5.
Rejection based on 112(b)
	With respect to the rejections based on indefiniteness, applicant states that the claims are now definite since the claims have been amended.  This is followed by the conclusory statement 

Rejections based on prior art
The arguments based on the prior applied art are rendered moot in view of the newly applied art.  While the prior applied reference is still considered applicable, the newly applied reference better addresses the claims as amended. 
The specification, while lengthy, mainly described individual components and does not “connect the dots” between the various components.  A system is a collection of parts that works together. The failure to show the integration of the parts is further evidence of lack of possession.  There is no details on the item to perform the motion other than the figure of a mouse which is similar to that shown in the prior art.  There is not details on the various communication components that may comprise the network.  All that is shown is a server connected to a network(s) which is connected to the input device.  There is no showing of the protocol to establish the connection or the structure of the commands to effectuation motion via a path with a starting point, an intermediate point and an ending point.  Is such movement via one or a series of commands?  Thus, all that is shown is a command to cause a mouse-like device to move on a table.  The applied prior art teaches that concept.
It is noted that the specification is entirely lacking in details with respect to the input device.  It merely teaches that control signals by a host computer may effectuate displacement of an input device along a “path.” The prior art teaches input devices that receive signals to present feedback to the user via displacement of the input device.  This motion may be considered a path 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



January 20, 2022